Case: 21-60368       Document: 00516308158            Page: 1      Date Filed: 05/05/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                                May 5, 2022
                                     No. 21-60368                              Lyle W. Cayce
                                   Summary Calendar                                 Clerk



   Rodolfo Mendez Martinez,

                                                                              Petitioner,

                                           versus

   Merrick Garland, U.S. Attorney General,


                                                                            Respondent.


                        Petition for Review of an Order of the
                            Board of Immigration Appeals
                                BIA No. A072 813 873


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Rodolfo Mendez Martinez, a native and citizen of Mexico, petitions
   for review of the decision of the Board of Immigration Appeals (BIA)
   dismissing his appeal from the denial of his application for cancellation of



          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this opinion
   should not be published and is not precedent except under the limited circumstances set
   forth in 5th Circuit Rule 47.5.4.
Case: 21-60368     Document: 00516308158           Page: 2   Date Filed: 05/05/2022




                                    No. 21-60368


   removal. Mendez Martinez contends that the BIA erred in determining that
   he failed to demonstrate that his removal would cause exceptional and
   extremely unusual hardship to his youngest child and his parents. Although
   he also argues that the immigration judge (IJ) committed legal error by
   including speculative substitutions for evidence, this claim is unexhausted,
   and therefore we lack jurisdiction to address it. See Wang v. Ashcroft, 260
   F.3d 448, 452-53 (5th Cir. 2001).
          We review the BIA’s decision and consider the IJ’s decision only to
   the extent it influenced the BIA. Singh v. Sessions, 880 F.3d 220, 224 (5th
   Cir. 2018). Factual findings are reviewed for substantial evidence and legal
   determinations are reviewed de novo. Guerrero Trejo v. Garland, 3 F.4th 760,
   774 (5th Cir. 2021).
          Cancellation of removal is available to applicants who have been
   continuously present in the United States for 10 or more years prior to filing
   an application, who can establish good moral character during that time, who
   have no disqualifying convictions, and whose spouse, children, or parent
   would suffer exceptional and extremely unusual hardship if the applicant
   were removed. 8 U.S.C. § 1229b(b)(1).
          Despite his assertions to the contrary, the consequences facing his
   qualifying relatives if he were removed are not “‘substantially’ beyond the
   ordinary hardship that would be expected when a close family member leaves
   this country.” Guerrero Trejo, 3 F.4th at 775 (quoting In Re Monreal-
   Aguinaga, 23 I. & N. Dec. 56, 62 (BIA 2001)). Moreover, his claim that the
   BIA failed to adequately address the hardship factors is belied by the record
   because before determining that he was ineligible for cancellation of removal,
   the IJ, whose decision the BIA adopted, explicitly considered his testimony
   that his entire family, except for one uncle, lives in the United States, his
   employment and earning opportunities in Mexico would be limited, his




                                         2
Case: 21-60368      Document: 00516308158          Page: 3    Date Filed: 05/05/2022




                                    No. 21-60368


   family would suffer emotional hardship, and his youngest son has had
   difficulties in high school and had to repeat two years. Their decisions reflect
   “meaningful consideration of all the relevant evidence.” Cabrera v. Sessions,
   890 F.3d 153, 162 (5th Cir. 2018). Because the record does not compel a
   finding that his qualifying relatives would suffer exceptional and extremely
   unusual hardship if he were removed, substantial evidence supports the
   determination that Mendez Martinez was ineligible for cancellation of
   removal. See Guerrero Trejo, 3 F.4th at 774.
          Accordingly, the petition for review is DENIED in part and
   DISMISSED in part.




                                          3